Exhibit 10.22

OLD DOMINION FREIGHT LINE, INC.

Up To $100,000,000

Aggregate Offering Price

of Common Stock

($0.10 par value per share)

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

February 2, 2011

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

Ladies and Gentlemen:

Old Dominion Freight Line, Inc., a Virginia corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time to or through Stifel, Nicolaus & Company, Incorporated
(“Stifel Nicolaus Weisel” or “Stifel Nicolaus”), as sales agent and/or principal
(“Agent”), up to that number of shares of the Company’s common stock, $0.10 par
value per share (the “Common Stock”), having an aggregate offering price of up
to $100,000,000 (the “Shares”) on the terms set forth in Section 2 of this Sales
Agreement (the “Agreement”). The Company agrees that whenever it determines to
sell Shares directly to the Agent as principal, it will enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Annex I
hereto, relating to such sale in accordance with Section 3 of this Agreement.
The Company and Stifel Nicolaus Weisel agree that any such Terms Agreement will
be described in a separate Prospectus Supplement (as defined in Section 1(a) of
this Agreement) or pricing supplement.

Section 1. Representations and Warranties. The Company represents and warrants
to the Agent that as of the date of this Agreement, any applicable Registration
Statement Amendment Date (as defined in Section 3 below), each Company Periodic
Report Date (as defined in Section 3 below), each Company Earnings Report date
(as defined in Section 3 below), each Applicable Time (as defined in
Section 1(a) below) and each Settlement Date (as defined in Section 2 below):

(a) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an “automatic shelf
registration statement” as defined under Rule 405 under the Securities Act of
1933, as amended (the “1933 Act”), on Form S-3 (File No. 333-162709), in respect
of the Company’s Common Stock (including the Shares) (collectively, the
“Securities”) not earlier than three years prior to the date hereof; such
registration statement, and any post-effective amendment thereto, became
effective on filing; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission, and no notice of objection of the Commission to the use of
such form of registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the 1933 Act has been received by the Company
(the base prospectus filed as part of such registration statement, in the form
in which it has most recently been filed with the Commission on or prior to the
date of this Agreement, is hereinafter called the “Basic Prospectus”; the
various parts of such registration statement, including all exhibits thereto and
any prospectus supplement relating to the Shares that is filed with the
Commission and deemed by virtue of Rule 430B to be part of such registration
statement, each as amended at the time such part of the registration statement
became effective, are hereinafter collectively called the “Registration
Statement”; the prospectus supplement specifically relating to the Shares
prepared and filed with the Commission pursuant to Rule 424(b) under the 1933
Act is hereinafter called the “Prospectus Supplement”; the Basic Prospectus, as
amended and supplemented by the Prospectus Supplement, is hereinafter called the
“Prospectus”; any reference herein to the Basic Prospectus, the Prospectus
Supplement or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the 1933 Act; any reference to any amendment or supplement to the Basic
Prospectus, the



--------------------------------------------------------------------------------

Prospectus Supplement or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus
supplement relating to the Shares filed with the Commission pursuant to Rule
424(b) under the 1933 Act and any documents filed under the Securities Exchange
Act of 1934, as amended (the “1934 Act”), and incorporated therein, in each case
after the date of the Basic Prospectus, the Prospectus Supplement or the
Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act after
the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the 1933 Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”).

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(b) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the Commission thereunder (the “1934 Act
Regulations”), and, when read together with the other information in the
Prospectus, (a) at the time the Registration Statement became effective, (b) at
the time the Prospectus was issued and (c) on the date of this Agreement, did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(c) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations.

(d) Financial Information. The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company and its
consolidated Subsidiaries (as defined below) at the dates indicated and the
statement of operations, shareholders’ equity and cash flows of the Company and
its consolidated Subsidiaries for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods presented. The supporting schedules, if any, present
fairly, in all material respects, in accordance with GAAP the information
required to be stated therein. The selected financial data and the summary
financial information incorporated by reference into the Prospectus present
fairly, in all material respects, the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included or incorporated by reference in the Registration Statement. Any pro
forma financial statements and the related notes thereto included in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and

 

2



--------------------------------------------------------------------------------

guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement, the General
Disclosure Package or the Prospectus, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply in all material respects with
Regulation G of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act, to
the extent applicable.

(e) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, except as otherwise stated in the Registration
Statement, the General Disclosure Package or the Prospectus, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
Subsidiaries taken as a whole, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or any of its Subsidiaries, other than those in the
ordinary course of business, which are material with respect to the Company and
its Subsidiaries considered as one enterprise, and (C) except for the fifty
percent (50%) stock dividend in connection with the three-for-two stock split
that occurred on August 23, 2010, there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.

(f) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under this Agreement;
and the Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

(g) Good Standing of Subsidiaries. As set forth on Schedule 1 hereto, the
Company has no subsidiaries (each a “Subsidiary” and, collectively, the
“Subsidiaries”). Each Subsidiary, if ever any, has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus, and each Subsidiary is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement, all of the issued and
outstanding capital stock of each such Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity; none of the outstanding
shares of capital stock of any Subsidiary was issued in violation of the
preemptive or similar rights of any securityholder of such Subsidiary. The only
Subsidiaries, direct and indirect, of the Company are the Subsidiaries listed on
Schedule 1 hereto.

(h) Capitalization. The shares of issued and outstanding Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable; none
of the outstanding shares of capital stock was issued in violation of the
preemptive or other similar rights of any securityholder of the Company. The
Company’s Common Stock has been registered pursuant to Section 12(b) of the 1934
Act and is listed on the Nasdaq Global Select Market (“Nasdaq”), and the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration or listing of the Common Stock from the Nasdaq, nor has the
Company received any notification that the Commission or the Nasdaq is
contemplating terminating such registration or listing.

(i) Authorization of Agreements. This Agreement and any Terms Agreement have
been duly authorized by the Company. This Agreement has been, and any Terms
Agreement will be, executed and delivered by the Company.

(j) Authorization and Description of Securities. The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this

 

3



--------------------------------------------------------------------------------

Agreement or any Terms Agreement against payment of the consideration set forth
herein, will be validly issued and fully paid and non-assessable; the Common
Stock conforms to all statements relating thereto contained in the Prospectus
and such description conforms to the rights set forth in the instruments
defining the same; and the issuance of the Shares is not subject to the
preemptive or other similar rights of any securityholder of the Company.

(k) Absence of Defaults and Conflicts. (a) Neither the Company nor any of its
Subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any Subsidiary is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not result in a Material Adverse Effect; and (b)(i) the execution,
delivery and performance of this Agreement or of any Terms Agreement and the
consummation of the transactions contemplated herein or in any Terms Agreement
and in the Registration Statement (including the issuance and sale of the Shares
and the use of the proceeds from the sale of the Shares as described in the
Prospectus under the caption “Use of Proceeds”) and compliance by the Company
with its obligations hereunder have been duly authorized by all necessary
corporate action and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any Subsidiary pursuant to, the Agreements and Instruments,
(ii) nor will such action result in any violation of the provisions of the
charter or by-laws of the Company or any Subsidiary, (iii) nor will such action
result in any violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their assets, properties or operations; except, with
respect to each of clauses (b)(i)-(iii), for those or under those circumstances
that would not reasonably be expected to have a Material Adverse Effect. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any
Subsidiary.

(l) Absence of Labor Dispute. No labor dispute with or union organizing activity
by the employees of the Company or any Subsidiary exists or, to the knowledge of
the Company, is imminent and that would reasonably be expected to have a
Material Adverse Effect , and the Company is not aware of any existing or
imminent labor disturbance or union organizing activity by the employees of any
of its or any Subsidiary’s principal suppliers, manufacturers, customers or
contractors that would reasonably be expected to have a Material Adverse Effect.

(m) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any Subsidiary, which is
required to be disclosed in the Registration Statement or the Prospectus (other
than as disclosed therein), or which would reasonably be expected to result in a
Material Adverse Effect, or which might materially and adversely affect the
properties or assets thereof or adversely affect the consummation of the
transactions contemplated in this Agreement or any Terms Agreement or the
performance by the Company of its obligations hereunder or thereunder; the
aggregate of all pending legal or governmental proceedings to which the Company
or any Subsidiary is a party or of which any of their respective property or
assets is the subject which are not described in the Registration Statement or
the Prospectus, including ordinary routine litigation incidental to the
business, would not reasonably be expected to result in a Material Adverse
Effect.

(n) Accuracy of Exhibits. There are no contracts or documents which are required
to be described in the Registration Statement or the Prospectus or the documents
incorporated by reference therein or to be filed as exhibits thereto which have
not been so described and filed as required.

(o) Possession of Intellectual Property. The Company and its Subsidiaries own,
possess, or has a valid license to adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, except to the extent that the failure to do so
would not reasonably be

 

4



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company or any of its Subsidiaries therein and that would reasonably be expected
to result in a Material Adverse Effect.

(p) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations hereunder, in connection with the offering,
issuance or sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement or any Terms Agreement, except such as have been
already obtained or as may be required under the 1933 Act or the 1933 Act
Regulations, state securities laws or the by-laws and rules of the Financial
Industry Regulatory Authority (“FINRA”).

(q) Absence of Manipulation. Neither the Company nor, to the Company’s
knowledge, any affiliate (for purposes of this Agreement, as such term is
defined in Rule 405 of the 1933 Act) of the Company has taken, nor will the
Company take, directly or indirectly, any action which is designed to or which
has constituted or which would be expected to cause or result in stabilization
or manipulation of the price of any security of the Company to facilitate the
sale or resale of the Shares.

(r) Possession of Licenses and Permits. Except as disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus, the Company and its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except where failure to possess such
Governmental Licenses would not reasonably be expected to have a Material
Adverse Effect; the Company and its Subsidiaries are in material compliance with
the terms and conditions of all such Governmental Licenses; all of the
Governmental Licenses are valid and in full force and effect, except where
failure to be valid and in full force and effect would not reasonably be
expected to have a Material Adverse Effect; and neither the Company nor any of
its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses, except where such
revocation or modification would not reasonably be expected to have a Material
Adverse Effect.

(s) Title to Property. The Company and its Subsidiaries have good and marketable
title to all real property owned by the Company and its Subsidiaries and good
title to all other properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (a) are described in the Prospectus or
(b) do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of its Subsidiaries, except where such failure
would not reasonably be expected to have a Material Adverse Effect; and all of
the leases and subleases material to the business of the Company and its
Subsidiaries, considered as one enterprise, and under which the Company or any
of its Subsidiaries holds properties described in the Prospectus, are in full
force and effect, and neither the Company nor any Subsidiary has any notice of
any material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any Subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
Subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease, except for such claims that would not reasonably be
expected to have a Material Adverse Effect.

(t) Investment Company Act. The Company is not required, and upon the issuance
and sale of the Shares as herein contemplated and the application of the net
proceeds therefrom as described in the Prospectus will not be required, to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended (the “1940 Act”).

(u) Environmental Laws. Except as described in the Registration Statement, the
General Disclosure Package or the Prospectus, (A) neither the Company nor any of
its Subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, or code, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without

 

5



--------------------------------------------------------------------------------

limitation, laws and regulations relating to the release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, or asbestos-containing materials (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), that would reasonably be expected to have
a Material Adverse Effect, (B) the Company and its Subsidiaries have all
permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, except
for those that would not reasonably be expected to have a Material Adverse
Effect, (C) there are no pending or, to the knowledge of the Company, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect, and (D) there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its Subsidiaries relating to
Hazardous Materials or any Environmental Laws that would reasonably be expected
to have a Material Adverse Effect.

(v) Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the 1933 Act.

(w) Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Registration Statement,
the General Disclosure Package or the Prospectus or in a document incorporated
by reference therein, since the end of the Company’s most recent audited fiscal
year, there has been (1) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

The Company and its consolidated Subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(x) Well-Known Seasoned Issuer. (A)(i) At the time of filing the Registration
Statement, (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the 1933 Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the 1934 Act or form of prospectus), and (iii) at the
time the Company or any person acting on its behalf (within the meaning, for
this clause only, of Rule 163(c) under the 1933 Act) made any offer relating to
the Shares in reliance on the exemption from Section 5(c) of the 1933 Act
provided by Rule 163 under the 1933 Act, the Company was a “well-known seasoned
issuer” as defined in Rule 405 under the 1933 Act and (B) at the earliest time
after the filing of the Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the 1933 Act) of the Shares, the Company was not an “ineligible
issuer” as defined in Rule 405 under the 1933 Act.

(y) No Commissions. Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement or any Terms Agreement) that would give rise to a
valid claim against the Company or any of its Subsidiaries or the Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares.

 

6



--------------------------------------------------------------------------------

(z) Actively-Traded Security. The Common Stock is an “actively-traded security”
exempted from the requirements of Rule 101 of Regulation M under the 1934 Act by
subsection (c)(1) of such rule.

(aa) Deemed Representation. Any certificate signed by any officer of the Company
delivered to the Agent or to counsel for the Agent pursuant to or in connection
with this Agreement or any Terms Agreement shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby as of the
date or dates indicated in such certificate.

(bb) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including, without limitation,
Section 402 related to loans and Sections 302 and 906 related to certifications.

(cc) Payment of Taxes. All United States federal income tax returns of the
Company and its Subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided and except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. The United States federal income tax returns of the Company
through the fiscal year ended December 31, 2006 have been settled and no
assessment in connection therewith has been made against the Company. The
Company and its Subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company and its Subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company in respect of any income and corporation tax
liability for any years not finally determined are adequate to meet assessments
for additional income tax for any years not finally determined, except to the
extent of any inadequacy that would not result in a Material Adverse Effect.

(dd) Insurance. The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts, covering such risks, and with retentions as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect. The Company has no
reason to believe that it or any Subsidiary will not be able (A) to renew its
existing insurance coverage as and when such policies expire or (B) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Effect. Neither of the Company nor any Subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.

(ee) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources that the Company believes to
be reliable and accurate.

(ff) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge of
the Company, any director officer, agent, employee, affiliate or other person
acting on behalf of the Company or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

7



--------------------------------------------------------------------------------

(gg) Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

(hh) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person whom the Company has knowledge is currently subject to
any U.S. sanctions administered by OFAC.

(ii) Compliance with ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”) would have any liability (each, a “Plan”)) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited
to, ERISA and the Code, except for noncompliance that could not reasonably be
expected to result in a Material Adverse Effect. With respect to each Plan,
(i) no “reportable event” (as defined in ERISA) has occurred or is reasonably
expected to occur; (ii) no “prohibited transaction” (as defined in ERISA and the
Code) (excluding transactions effected pursuant to a statutory or administrative
exemption); (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, as applicable, has been
satisfied (without taking into account any waiver thereof or extension of any
amortization period); (iv) to the extent applicable, the fair market value of
the assets of each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan);
(v) the Company and each of its Subsidiaries have not incurred and do not expect
to incur liability under Section 412 or 4971 of the Code or Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC, in the ordinary
course and without default) (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (vi) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; except in the case of each of clauses (i) – (vi), that could
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(jj) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the 1933 Act and Section 21E of the 1934 Act)
contained in the Registration Statement or the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

Section 2. Sale and Delivery of Shares.

(a) Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell exclusively through the Agent acting as sales agent or directly
to the Agent acting as principal from time to time, and the Agent agrees to use
its commercially reasonable efforts to sell as sales agent for the Company, the
Shares. Sales of the Shares, if any, through the Agent acting as sales agent or
directly to the Agent acting as principal will be made by means of ordinary
brokers’ transactions on the Nasdaq, in privately negotiated transactions, or
otherwise at market prices prevailing at the time of sale at prices related to
prevailing market prices or at negotiated prices as agreed by Stifel Nicolaus
Weisel and us. Nothing contained herein shall be deemed to restrict the Company
from undertaking a simultaneous offering of its securities, provided the Agent
is given notice pursuant to Section 3(p).

(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Agent on that trading day (other than a day on which
the Nasdaq is scheduled to close prior to its regular weekday closing time,
each, a “Trading Day”) that the Company has satisfied its obligations under
Section 6 of this Agreement and that the Company has instructed the Agent to
make such sales. For the avoidance of doubt, the

 

8



--------------------------------------------------------------------------------

foregoing limitation shall not apply to sales solely to employees or security
holders of the Company or its Subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons in which Stifel
Nicolaus Weisel is acting for the Company in a capacity other than as Agent
under this Agreement. On any Trading Day, the Company may instruct the Agent by
telephone (confirmed promptly by telecopy or email, which confirmation will be
promptly acknowledged by the Agent) as to the maximum number of Shares to be
sold by the Agent on such day (in any event not in excess of the number
available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Shares may
be sold. Subject to the terms and conditions hereof, the Agent shall use its
commercially reasonable efforts to sell as sales agent all of the Shares so
designated by the Company, and such sales will be made only by methods deemed to
be an “at the market offering” as defined in Rule 415 of the 1933 Act
Regulations. Stifel Nicolaus Weisel will conduct all trades hereunder in
accordance with applicable law, including Regulation M under the 1934 Act. The
Company and the Agent each acknowledge and agree that (A) there can be no
assurance that the Agent will be successful in selling the Shares, (B) the Agent
will incur no liability or obligation to the Company or any other person or
entity if they do not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Shares as required by this Agreement, and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis except as otherwise
specifically agreed by each of the Agent and the Company pursuant to a Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

(c) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent as sales agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the number of Shares authorized from time to time to be issued and
sold under this Agreement, in each case, by the Company’s board of directors, or
a duly authorized committee thereof, and notified to the Agent in writing. In
addition, the Company may, upon notice to the Agent, suspend the offering of the
Shares or the Agent may, upon notice to the Company, suspend the offering of the
Shares with respect to which the Agent is acting as sales agent for any reason
and at any time; provided, however, that such suspension or termination shall
not affect or impair the parties’ respective obligations with respect to the
Shares sold hereunder prior to the giving of such notice. Any notice given
pursuant to the preceding sentence may be given by telephone (confirmed promptly
by telecopy or email, which confirmation will be promptly acknowledged).

(d) The gross sales price of any Shares sold pursuant to this Agreement by the
Agent acting as sales agent of the Company shall be the market price prevailing
at the time of sale for shares of the Company’s Common Stock sold by the Agent
on the Nasdaq or otherwise, at prices relating to prevailing market prices or at
negotiated prices. The compensation payable to the Agent for sales of Shares
with respect to which the Agent acts as sales agent shall be equal to two
percent (2%) of the gross sales price of the Shares for amounts of Shares sold
pursuant to this Agreement. The Company may sell Shares to the Agent, acting as
principal, at a price agreed upon with the Agent at the relevant Applicable Time
and pursuant to a separate Terms Agreement. The remaining proceeds, after
further deduction for any transaction fees, transfer fees or similar taxes or
fees imposed by any governmental, regulatory or self-regulatory organization in
respect of such sales, shall constitute the net proceeds to the Company for such
Shares (the “Net Proceeds”). The Agent shall notify the Company as promptly as
practicable if any deduction referenced in the preceding sentence will be
required.

(e) If acting as a sales agent hereunder, the Agent shall provide written
confirmation to the Company following the close of trading on the Nasdaq, each
day in which Shares are sold under this Agreement setting forth the number of
Shares sold on such day, the aggregate gross sales proceeds of the Shares, the
Net Proceeds to the Company and the compensation payable by the Company to such
Agent with respect to such sales.

(f) Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement and any Terms Agreement
exceed the aggregate offering price or number, as the case may be, of Shares of
Common Stock (i) set forth in the preamble paragraph of this Agreement,
(ii) available for issuance under the Prospectus and the then currently
effective Registration Statement or (iii) authorized from time to time to be
issued and sold under this Agreement or any Terms Agreement by the Company’s
board of directors, or a duly authorized committee thereof, and notified to the
Agent in writing. In addition, under no circumstances shall any Shares with
respect to which the Agent acts as sales agent be sold at a price lower than the

 

9



--------------------------------------------------------------------------------

minimum price therefor authorized from time to time by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agent in
writing.

(g) If either the Company or the Agent believes that the exemptive provisions
set forth in Rule 101(c)(1) of Regulation M under the 1934 Act (applicable to
securities with an average daily trading volume of $1,000,000 that are issued by
an issuer whose common equity securities have a public float value of at least
$150,000,000) are not satisfied with respect to the Company or the Shares, such
party shall promptly notify the other parties and sales of Shares under this
Agreement and any Terms Agreement shall be suspended until that or other
exemptive provisions have been satisfied in the judgment of each party.

(h) Settlement for sales of Shares pursuant to this Section 2 will occur no
later than the third business day that is also a Trading Day following the trade
date on which such sales are made, unless another date shall be agreed to by the
Company and the Agent (each such day, a “Settlement Date”). On each Settlement
Date, the Shares sold through the Agent for settlement on such date shall be
delivered by the Company to the Agent against payment of the Net Proceeds from
the sale of such Shares. Settlement for all Shares shall be effected by
book-entry delivery of Shares to the Agent’s account at The Depository Trust
Company against payments by the Agent of the Net Proceeds from the sale of such
Shares in same day funds delivered to an account designated by the Company. If
the Company shall default on its obligation to deliver Shares on any Settlement
Date, the Company shall (i) indemnify and hold the Agent harmless against any
loss, claim or damage arising from or as a result of such default by the Company
and (ii) pay the Agent any commission to which it would otherwise be entitled
absent such default.

(i) Notwithstanding any other provision of this Agreement, the Company and the
Agent agree that no sales of Shares shall take place, and the Company shall not
request the sale of any Shares that would be sold, and the Agent shall not be
obligated to sell, during any period in which the Company is, or could be deemed
to be, in possession of material non-public information.

(j) At each Applicable Time, Settlement Date, Registration Amendment Date,
Company Earnings Report Date and each Company Periodic Report Date, the Company
shall be deemed to have affirmed each representation and warranty contained in
this Agreement. The Company shall cause any officer identified in Exhibit A
hereto to respond via electronic mail to a communication from the Agent in
substantially the form set forth in Exhibit A hereto when, during the term of
this Agreement, the Company shall have received such a communication. Any
obligation of the Agent to use its commercially reasonable efforts to sell the
Shares on behalf of the Company as sales agent shall be subject to the
continuing accuracy of the representations and warranties of the Company herein,
to the performance by the Company of its obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 6 of
this Agreement.

Section 3. Covenants. The Company agrees with the Agent:

(a) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act), (i) that the Company will not file any
amendment or any supplement to the Registration Statement or the Prospectus
prior to any Settlement Date unless a copy thereof has been submitted to the
Agent a reasonable period before the filing and the Agent has not objected
thereto (provided, the failure to object shall not relieve the Company of
liability or obligations hereunder or affect the Agent’s rights to rely on the
representations and warranties herein) and will advise the Agent, promptly after
it receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Prospectus has been filed and to furnish the Agent with copies thereof,
(ii) to file promptly all other material required to be filed by the Company
with the Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of the Prospectus or other
prospectus in respect of the Shares, of any notice of objection of the
Commission to the use of the form of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the 1933 Act,
of the suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the form of the Registration Statement or the

 

10



--------------------------------------------------------------------------------

Prospectus or for additional information, and (v) in the event of the issuance
of any such stop order or of any such order preventing or suspending the use of
the Prospectus in respect of the Shares or suspending any such qualification, to
promptly use its commercially reasonable efforts to obtain the withdrawal of
such order; and in the event of any such issuance of a notice of objection,
promptly to take such reasonable steps as may be necessary to permit offers and
sales of the Shares by the Agent, which may include, without limitation,
amending the Registration Statement or filing a new registration statement, at
the Company’s expense (references herein to the Registration Statement shall
include any such amendment or new registration statement).

(b) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agent may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the sale of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction; and to promptly advise the Agent of the receipt by the Company of
any notification with respect to the suspension of the qualification of the
Shares for offer or sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose.

(c) During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rules 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with the
offering or sale of Shares, the Company will make available to the Agent, as
soon as practicable after the execution of this Agreement, and thereafter from
time to time furnish to the Agent, copies of the most recent Prospectus in such
quantities and at such locations as the Agent may reasonably request for the
purposes contemplated by the 1933 Act. During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, and if at such time any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such same period to amend or supplement the Prospectus or to file under
the 1934 Act any document incorporated by reference in the Prospectus in order
to comply with the 1933 Act or the 1934 Act, to notify the Agent and to file
such document and to prepare and furnish without charge to the Agent as many
written and electronic copies as the Agent may from time to time reasonably
request of an amended Prospectus or a supplement to the Prospectus which will
correct such statement or omission or effect such compliance.

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the 1933 Act), an
earnings statement of the Company and its Subsidiaries (which need not be
audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

(e) To pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1) under the 1933 Act without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) under the 1933
Act.

(f) To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement and any Terms Agreement in the manner specified in the General
Disclosure Package.

(g) In connection with the offering and sale of the Shares, the Company will
file with the Nasdaq all documents and notices, and make all certifications,
required by the Nasdaq of companies that have securities that are listed on the
Nasdaq and will maintain such listings.

(h) To not take, directly or indirectly, and to cause its affiliates to refrain
from taking, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, under the 1934 Act or otherwise,
the stabilization or manipulation of the price of any securities of the Company
to facilitate the sale or resale of the Shares.

 

11



--------------------------------------------------------------------------------

(i) At each Applicable Time, each Settlement Date, each Registration Statement
Amendment Date (as defined below), each Company Earnings Report Date, each
Company Periodic Report Date (as defined below) and each date on which Shares
are delivered to the Agent pursuant to a Terms Agreement, the Company shall be
deemed to have affirmed each representation, warranty, covenant and other
agreement contained in this Agreement or any Terms Agreement. In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Shares were made by or through the
Agent under this Agreement or any Terms Agreement (each date on which any such
document is filed, and any date on which an amendment to any such document is
filed, a “Company Periodic Report Date”), the Company shall set forth with
regard to such quarter the number of Shares sold through the Agent under this
Agreement or any Terms Agreement, the Net Proceeds received by the Company with
respect to sales of Shares pursuant to this Agreement or any Terms Agreement,
and any other information required by 1934 Act Regulations.

(j) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date,
and promptly after each (i) date the Registration Statement or the Prospectus
shall be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of a prospectus supplement that contains solely the
information set forth in Section 3(i), (3) in connection with the filing of any
Current Reports on Form 8-K (other than any Current Reports on Form 8-K which
contain financial statements, supporting schedules or other financial data,
including any Current Report on Form 8-K under Item 2.02 of such form that is
considered “filed” under the 1934 Act) or (4) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”), (ii) date on which a current report on Form 8-K shall be
furnished by the Company under Item 2.02 of such form in respect of a public
disclosure or material non-public information regarding the Company’s results of
operations or financial condition for a completed quarterly or annual fiscal
period (a “Company Earnings Report Date”) and (iii) Company Periodic Report
Date, the Company will furnish or cause to be furnished forthwith to the Agent a
certificate, in substantially the form attached hereto as Exhibit B, dated the
date of effectiveness of such amendment or the date of filing with the
Commission of such supplement or other document, as the case may be, to the
effect that the statements which were last furnished to the Agent pursuant to
this Agreement or a previously executed certificate as contemplated by Exhibit B
attached hereto are true and correct at the time of such amendment, supplement
or filing, as the case may be, as though made at and as of such time (except
that such statements shall be deemed to relate to the Registration Statement,
the General Disclosure Package and the Prospectus as amended and supplemented to
such time). As used in this paragraph, to the extent there shall be an
Applicable Time on or following the date referred to in clause (i), (ii) or
(iii) above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time.

(k) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date,
and promptly after each (i) Registration Statement Amendment Date, (ii) Company
Earnings Report Date and (iii) Company Periodic Report Date, the Company will
furnish or cause to be furnished to the Agent and to counsel to the Agent the
written opinion and letter of each Company Counsel (as defined in Section 6(c)
below) or other counsel reasonably satisfactory to the Agent, dated the date of
effectiveness of such amendment or the date of filing with the Commission of
such supplement or other document, as the case may be, in a form and substance
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
opinions and letters referred to in Section 6(c) of this Agreement, but modified
as necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the time of delivery of such
opinion and letter or, in lieu of such opinion and letter, counsel last
furnishing such letter to the Agent shall furnish such Agent with a letter
substantially to the effect that the Agent may rely on such last opinion and
letter to the same extent as though each were dated the date of such letter
authorizing reliance (except that statements in such last letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i), (ii) or (iii) above, promptly
shall be deemed to be on or prior to the next succeeding Applicable Time.

(l) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to the Agent as principal on a Settlement Date,
and promptly after each (i) Registration Statement Amendment Date, (ii) Company
Earnings Report Date and (iii) Company Periodic Report Date, the Company will

 

12



--------------------------------------------------------------------------------

cause Ernst & Young LLP, or other independent accountants reasonably
satisfactory to the Agent, to furnish to the Agent a letter, dated the date of
effectiveness of such amendment or the date of filing of such supplement or
other document with the Commission, as the case may be, in form reasonably
satisfactory to the Agent and its counsel, of the same tenor as the letter
referred to in Section 6(d) hereof, but modified as necessary to relate to the
Registration Statement, the General Disclosure Package and the Prospectus, as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the date of such letter. As used in this paragraph, to the extent
there shall be an Applicable Time on or following the date referred to in clause
(i), (ii) or (iii) above, promptly shall be deemed to be on or prior to the next
succeeding Applicable Time.

(m) The Company consents to Stifel Nicolaus trading in the Company’s Common
Stock where in accordance with applicable law, including Regulation M under the
1934 Act, for Stifel Nicolaus’ own account and for the account of its clients at
the same time as sales of Shares occur pursuant to this Agreement or any Terms
Agreement.

(n) If, to the knowledge of the Company, all filings required by Rule 424 in
connection with this offering shall not have been made or the representations in
Section 1(a) shall not be true and correct on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Agent the right
to refuse to purchase and pay for such Shares.

(o) The Company will cooperate timely with any reasonable due diligence review
conducted by the Agent or its counsel from time to time in connection with the
transactions contemplated hereby or in any Terms Agreement, including, without
limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours at the Company’s principal offices or electronically or telephonically, as
the Agent may reasonably request.

(p) The Company will not, without (i) giving the Agent at least five business
days’ prior written notice specifying the nature of the proposed transaction and
the date of such proposed transaction and (ii) the Agent suspending activity
under this program for such period of time as requested by the Company or as
deemed appropriate by the Agent in light of the proposed transaction, (A)(1)
offer, pledge, announce the intention to sell, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, lend or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, or file any registration statement under the 1933 Act with respect to any
of the foregoing (other than a shelf registration statement under Rule 415 under
the 1933 Act, a registration statement on Form S-8 or post-effective amendment
to the Registration Statement) or (2) enter into any swap or other agreement or
any transaction that transfers in whole or in part, directly or indirectly, any
of the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (1) or (2) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise; or (B) directly or indirectly repurchase, offer to repurchase,
announce its intention to repurchase, or otherwise enter into any transaction
with the economic effect of repurchasing any shares of its Common Stock. The
foregoing sentence shall not apply to (y) the Shares to be offered and sold
through the Agent pursuant to this Agreement or any Terms Agreement and
(z) equity incentive awards approved by the board of directors of the Company or
the compensation committee thereof or the issuance of Common Stock upon exercise
thereof.

Section 4. Free Writing Prospectus.

(a) (i) The Company represents and agrees that without the prior consent of the
Agent, it has not made and will not make any offer relating to the Shares that
would constitute a “free writing prospectus” as defined in Rule 405 under the
1933 Act; and

(ii) the Agent represents and agrees that, without the prior consent of the
Company, it has not made and will not make any offer relating to the Shares that
would constitute a free writing prospectus required to be filed with the
Commission.

 

13



--------------------------------------------------------------------------------

(b) The Company has complied and will comply with the requirements of Rule 433
under the 1933 Act applicable to any Issuer Free Writing Prospectus (including
any free writing prospectus identified in Section 4(a) hereof), including timely
filing with the Commission or retention where required and legending.

Section 5. Payment of Expenses.

(a) The Company covenants and agrees with the Agent that the Company will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of the
Company’s counsel and accountants in connection with the registration of the
Shares under the 1933 Act and all other expenses in connection with the
preparation, printing and filing of the Registration Statement, the Basic
Prospectus, Prospectus Supplement, any Issuer Free Writing Prospectus and the
Prospectus and amendments and supplements thereto and the mailing and delivering
of copies thereof to the Agent; (ii) the cost of printing or producing this
Agreement or any Terms Agreement, any Blue Sky and Legal Investment Memoranda,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Shares;
(iii) all expenses in connection with the qualification of the Shares for
offering and sale under state securities laws as provided in Section 3(b)
hereof, including the reasonable fees and disbursements of counsel for the Agent
in connection with such qualification and in connection with the Blue Sky and
Legal Investment Surveys; (iv) any filing fees incident to, and the reasonable
fees and disbursements of counsel for the Agent in connection with, any required
review by FINRA of the terms of the sale of the Shares; (v) all fees and
expenses in connection with listing the Shares on the Nasdaq; (vi) the cost of
preparing the Shares; (vii) the costs and charges of any transfer agent or
registrar or any dividend distribution agent; and (viii) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Section 7 hereof, the Agent will
pay all of its own costs and expenses, including the fees of its counsel,
transfer taxes on resale of any of the Shares by it, and any advertising
expenses connected with any offers it may make.

(b) If Shares having an aggregate offering price of at least $15,000,000 have
not been offered and sold under this Agreement by February 1, 2012 (or such
earlier date on which the Company terminates this Agreement) (the “Offering
Threshold”), the Company shall reimburse the Agent up to $145,000 for its
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of a single counsel for the Agent incurred by the Agent in
connection with the offering contemplated by this Agreement.

Section 6. Conditions of Agent’s Obligation. The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties of the Company herein and statements of the
Company and its officers made in any certificates delivered pursuant to this
Agreement and in any confirmations delivered under Section 2(j) of this
Agreement are true and correct as of the time of the execution of this
Agreement, the date of any executed Terms Agreement and as of each Registration
Statement Amendment Date, Company Earnings Report Date, Company Periodic Report
Date, Applicable Time and Settlement Date, to the condition that the Company
shall have performed all of its obligations hereunder theretofore to be
performed, and the following additional conditions:

(a) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d) under the 1933 Act shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission and no notice of objection of the Commission to the use of the form
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) under the 1933 Act shall have been received; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the Agent.

(b) On every date specified in Section 3(k) hereof and on such other dates as
reasonably requested by the Agent, Scudder Law Firm, P.C., L.L.O., counsel for
the Agent, shall have furnished to the Agent such written opinion or opinions,
dated as of such date, with respect to such matters as the Agent may reasonably
request, and

 

14



--------------------------------------------------------------------------------

such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters.

(c) On every date specified in Section 3(k) hereof and on such other dates as
reasonably requested by the Agent, Womble Carlyle Sandridge & Rice, PLLC,
counsel for the Company, and Joel B. McCarty, Jr., General Counsel for the
Company, or his successor (together with Womble Carlyle Sandridge & Rice, PLLC,
the “Company Counsel”), shall have furnished to the Agent such written opinion
or opinions, dated as of such date, in form and substance reasonably
satisfactory to the Agent.

(d) At the dates specified in Section 3(l) hereof and on such other dates as
reasonably requested by the Agent, the independent accountants of the Company
who have certified the financial statements of the Company and its Subsidiaries
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus shall have furnished to the Agent a letter
dated as of the date of delivery thereof and addressed to the Agent in form and
substance reasonably satisfactory to the Agent and its counsel, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements of
the Company and its Subsidiaries included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.

(e) On each date specified in Section 3(j) and on such other dates as reasonably
requested by the Agent, the Agent shall have received a certificate of the
Company executed by an officer of the Company, who shall be either the Chief
Executive Officer, Chief Financial Officer or Principal Accounting Officer,
dated as of the date thereof and in substantially the form attached as Exhibit B
hereto, to the effect that (A) there has been no Material Adverse Effect since
the date as of which information is given in the General Disclosure Package and
the Prospectus as then amended or supplemented, (B) the representations and
warranties in Section 1 hereof are true and correct as of such date, (C) the
Company has complied with all of the agreements entered into in connection with
the transactions contemplated herein and satisfied all conditions on its part to
be performed or satisfied, and (D) the other matters set forth therein.

(f) Since the date of the latest audited financial statements then included or
incorporated by reference in the General Disclosure Package and the Prospectus,
no Material Adverse Effect shall have occurred.

(g) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.

(h) On such dates as reasonably requested by the Agent, the Company shall have
conducted due diligence sessions, in form and substance satisfactory to the
Agent.

(i) All filings with the Commission required by Rule 424 under the 1933 Act to
have been filed by each Applicable Time or related Settlement Date shall have
been made within the applicable time period prescribed for such filing by Rule
424 (without reliance on Rule 424(b)(8)).

(j) The Shares shall have received approval, if required, for listing on the
Nasdaq prior to the first Settlement Date.

(k) Prior to any Settlement Date, the Company shall have furnished to the Agent
such further information, documents or certificates as the Agent may reasonably
request.

Section 7. Indemnification.

(a) The Company will indemnify and hold harmless the Agent against any losses,
claims, damages or liabilities, joint or several, to which the Agent may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated

 

15



--------------------------------------------------------------------------------

therein or necessary to make the statements therein not misleading, and will
reimburse the Agent for any legal or other expenses reasonably incurred by the
Agent in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the “Plan of Distribution” of
the Prospectus Supplement or with respect to any other information furnished to
the Company by Stifel Nicolaus Weisel in writing and expressly for use in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus (or any amendment or supplement thereto) or in any Issuer Free
Writing Prospectus (or any amendment or supplement thereto) and where used in
strict conformity with such written instructions.

(b) The Agent will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
“Plan of Distribution” of the Prospectus Supplement or with respect to any other
information furnished to the Company by Stifel Nicolaus Weisel in writing and
expressly for use in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus (or any amendment or supplement thereto)
or in any Issuer Free Writing Prospectus (or any amendment or supplement
thereto), and where used in strict conformity with such written instructions;
and will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection except and then only to the extent such
indemnifying party is materially prejudiced thereby. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under this Section 7 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Agent on the other from the offering of
the Shares to which such loss, claim, damage or liability (or action in respect
thereof) relates. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the Agent on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Agent on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total commissions
received by the Agent. The relative fault shall be

 

16



--------------------------------------------------------------------------------

determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Agent on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Agent shall not be required to contribute any amount in
excess of the amount by which the total compensation received by the Agent with
respect to sales of the Shares sold by it to the public exceeds the amount of
any damages which the Agent has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 7 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to the directors, officers, employees, attorneys and
agents of the Agent and to each person, if any, who controls the Agent within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act,
excluding any shareholders or owners solely in their capacity as such, and each
broker dealer affiliate of the Agent; and the obligations of the Agent under
this Section 7 shall be in addition to any liability which the Agent may
otherwise have and shall extend, upon the same terms and conditions, to each
director, officer, employee, attorney and agent of the Company and to each
person, if any, who controls the Company within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act, excluding any shareholders or owners
solely in their capacity as such.

Section 8. Representations, Warranties and Agreements to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

Section 9. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

Section 10. Term and Termination.

(a) Unless earlier terminated pursuant to this Section 10, this Agreement shall
automatically terminate upon the earliest to occur of (i) the sale of the all of
the Shares on the terms and conditions set forth in this Agreement,
(ii) February 2, 2012, or (iii) termination of the Agreement pursuant to
Section 10(b), (c) or (d) below.

(b) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination; and (ii) the provisions of Section 1, Section 5(b), Section 7,
Section 8, and, to the

 

17



--------------------------------------------------------------------------------

extent applicable, Section 10(d) of this Agreement shall remain in full force
and effect notwithstanding such termination.

(c) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 1, Section 7 and Section 8 of this
Agreement shall remain in full force and effect notwithstanding such
termination. For the avoidance of doubt, in the event that the Agent terminates
this Agreement pursuant to this Section 10(c) other than as a result of a breach
by the Company of any of its representations, warranties, covenants, or
agreements in this Agreement or a breach of any statements made in any
certificate or confirmation delivered in connection with this Agreement
(collectively, a “Company Breach”), the Company shall not be obligated to
reimburse any expenses of the Agent as contemplated by Section 5(b).

(d) This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a), (b) or (c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (d) shall in all cases be deemed to provide that
Section 1, Section 5(b), Section 7, Section 8, and, to the extent applicable,
Section 10(d) of this Agreement shall remain in full force and effect. In the
event there is a Company Breach (and regardless of whether there is a
termination by the Company or the Agent), the Company shall be obligated to
reimburse any expenses of the Agent up to the amount set forth in Section 5(b)
in the event the Offering Threshold set forth in Section 5(b) is not satisfied.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(h) hereof.

(f) In the case of any purchase by the Agent pursuant to a Terms Agreement, the
Agent may terminate this Agreement, at any time at or prior to the Settlement
Date (i) if there has been, since the time of execution of this Agreement or
since the respective dates as of which information is given in the General
Disclosure Package or the Prospectus, any Material Adverse Effect, or (ii) if
there has occurred any material adverse change in the financial markets in the
United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Shares or to enforce contracts for the sale of Shares, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the Nasdaq, or if trading generally on the NYSE or
Nasdaq has been suspended or materially limited, or minimum or maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by order of the Commission, FINRA or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States, or
(v) if a banking moratorium has been declared by either Federal or New York
authorities.

Section 11. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and if to Stifel Nicolaus shall be delivered or sent by
mail, telex or facsimile transmission to:

Stifel, Nicolaus & Company, Incorporated

One South Street, 15th Floor

Baltimore, Maryland 21202

Fax No. (443) 224-1273

Attention: Syndicate Department

and if to the Company to:

Old Dominion Freight Line, Inc.

500 Old Dominion Way

Thomasville, North Carolina 27360

Attention: Joel B. McCarty, Jr. and J. Wes Frye

 

18



--------------------------------------------------------------------------------

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12. Parties. This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each person who controls the Company or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of Shares through the Agent shall be deemed a
successor or assign by reason merely of such purchase.

Section 13. Time of the Essence. Time shall be of the essence of this Agreement.
As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

Section 14. Waiver of Jury Trial. The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
jury trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

Section 16. Permitted Free Writing Prospectuses. The Company represents,
warrants and agrees that, unless it obtains the prior consent of Stifel Nicolaus
Weisel, which shall not be unreasonably withheld, conditioned or delayed, and
Stifel Nicolaus Weisel represents, warrants and agrees that, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Shares that would constitute a “free writing prospectus,” as
that term is defined in Rule 405 under the 1933 Act, including any Issuer Free
Writing Prospectus.

Section 17. Counterparts. This Agreement and any Terms Agreement may be executed
by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

Section 18. Severability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

19



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

Very truly yours, OLD DOMINION FREIGHT LINE, INC. By:  

/s/ J. Wes Frye

  Name:   J. Wes Frye   Title:   Senior Vice President – Finance,     Chief
Financial Officer, Treasurer,     and Assistant Secretary

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED By:  

/s/ John J. Hardig

  Name:   John J. Hardig   Title:   Managing Director

 

20



--------------------------------------------------------------------------------

Schedule 1

Subsidiaries

None.



--------------------------------------------------------------------------------

Annex 1

Old Dominion Freight Line, Inc.

Common Stock

($0.10 par value per share)

TERMS AGREEMENT

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Ladies and Gentlemen:

Old Dominion Freight Line, Inc., a Virginia corporation (the “Company”),
proposes, subject to the terms and conditions stated herein and in the
At-the-Market Equity Offering Sales Agreement, dated February 2, 2011 (the
“Sales Agreement”), between the Company and Stifel, Nicolaus & Company,
Incorporated (the “Agent”), to issue and sell to the Agent the securities
specified in the Schedule hereto (the “Purchased Securities”). Capitalized terms
used herein and not defined have the respective meanings ascribed thereto in the
Sales Agreement.

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities, in the form heretofore delivered to the Agent is now proposed to be
filed with the Securities and Exchange Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

THIS TERMS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

Very truly yours, OLD DOMINION FREIGHT LINE, INC. By:  

 

  Name:   Title:

Accepted as of the date hereof:

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

Form of Electronic Communication Specified in Section 2(j)

Please confirm that the Prospectus (including the documents incorporated by
reference therein), as of the date of this e-mail, does not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. Please confirm that as of the date of this
e-mail the Company does not possess any material non-public information.

Officers Initially Designated by the Company for Purposes of Section 2(j)

David W. Congdon

J. Wes Frye

Joel B. McCarty, Jr.

 

23



--------------------------------------------------------------------------------

Exhibit B

Form of Certificate Specified in Section 6(e)

The undersigned, a duly appointed and authorized officer of the Company, having
made reasonable inquiries to establish the accuracy of the statements below and
having been authorized by the Company to execute this certificate on behalf of
the Company, hereby certifies as follows as of the date of delivery of this
certificate to Stifel Nicolaus Weisel:

1. There has been no Material Adverse Effect since the date as of which
information is given in the General Disclosure Package and the Prospectus as
amended or supplemented.

2. Each of the representations and warranties of the Company contained in
Section 1 of the Agreement are true and correct as of the date of this
Certificate.

3. The Company has complied with all of the agreements contemplated in the
Agreement and satisfied in all respects all conditions on its part to be
performed or satisfied.

4. The Prospectus (including the documents incorporated by reference therein)
does not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

5. The Company does not possess any material non-public information.

6. The aggregate offering price of the Shares that may be issued and sold
pursuant to this Agreement and the maximum number of Shares that may be sold
pursuant to this Agreement have been duly authorized by the Company’s board of
directors or a duly authorized committee thereof.

All capitalized terms used but not defined herein shall have the meanings given
to such terms in the Agreement.

 

OLD DOMINION FREIGHT LINE, INC. By:  

 

Name:  

 

Title:  

 

Date:                     

Officers Initially Designated by the Company to Execute this Certificate

David W. Congdon

J. Wes Frye

Joel B. McCarty, Jr.